INTERCREDITOR AGREEMENT
 
THIS INTERCREDITOR AGREEMENT (this “Agreement”) is dated effective as of October
16, 2007, among BP CORPORATION NORTH AMERICA, INC., an Indiana corporation
(“Swap Counterparty”), RANCHER ENERGY CORP., a Nevada corporation (“Borrower”),
and GASROCK CAPITAL LLC, a Delaware limited liability company (“GasRock”).
 
RECITALS:
 
A. Borrower and GasRock entered into that certain Term Credit Agreement dated as
of October 16, 2007 (as amended, supplemented or restated from time to time, the
“Credit Agreement”).
 
B. Borrower is also entering into that certain ISDA Master Agreement dated as of
October 16, 2007, between Borrower and Swap Counterparty (the “October 2007
ISDA”), and GasRock has consented to Borrower entering into the October 2007
ISDA and agrees that such agreement is a Permitted Swap Agreement (defined
below).
 
C. GasRock, Swap Counterparty and Borrower desire to memorialize their agreement
as to the relative priorities of the Loan Obligations (defined below), the Swap
Obligations (defined below), and provide for the sharing of liens to secure
those obligations.
 
AGREEMENTS:
 
In consideration of the mutual covenants and promises of this Agreement, and for
other consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower, Swap Counterparty, and GasRock agree as follows:
 

1.
Definitions. As used in this Agreement,

 
Business Day means any day other than a Saturday, Sunday or other day in which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.
 
Collateral means, collectively, all the properties and rights described in the
Security Documents as security for any of the Loan Obligations, and shall
include all real property of Borrower, including but not limited to hydrocarbon
leases, royalty interests, overriding royalty interests, production payments or
similar interests in real property, and all amounts on deposit in any deposit
account or securities account which have been pledged to secure all or any
portion of the Loan Obligations.
 
Crude Oil means all crude oil and condensate.
 
Debtor Relief Law means any applicable liquidation, conservatorship, bankruptcy,
insolvency, rearrangement, moratorium, reorganization, or similar debtor relief
laws affecting the rights of creditors generally from time to time in effect.
 

--------------------------------------------------------------------------------


 
Default means either a Payment Default or a Non-Payment Default.
 
GAAP means generally accepted accounting principles recognized as such by the
Financial Accounting Standards Board (or generally recognized successor)
consistently applied and maintained throughout the period indicated and
consistent with applicable laws, except for changes mandated by the Financial
Accounting Standards Board or any similar accounting authority of comparable
standing. Whenever any accounting term is used herein which is not otherwise
defined, it shall be interpreted in accordance with GAAP.
 
GasRock Lien has the meaning given to that term in Section 2(b).
 
Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government over Borrower,
any affiliate, or any of their properties.
 
Hedging Agreement means any swap agreement, cap, collar, floor, exchange
transaction, forward agreement or the exchange or protection agreement related
to Crude Oil, Natural Gas or other Hydrocarbons or any option with respect to
such transaction, in each instance between Borrower and Swap Counterparty.
 
Hydrocarbons means all Crude Oil, Natural Gas, distillate and sulphur, natural
gas liquids and all products recovered in the processing of natural gas liquids,
including, without limitation, natural gasoline, isobutane, normal butane,
propane and ethane (including such methane allowable in commercial ethane),
produced from or attributable to the leases comprising the Collateral.
 
Lender has the meaning given to that term in the Credit Agreement.
 
Lien means any interest in property (real or personal) securing an obligation
owed to, or a claim by, a Person other than the owner of the property, whether
such interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to (a)
the lien or security interest arising from a mortgage, encumbrance, pledge, deed
of trust, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of oil
and gas properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, Borrower shall be deemed to be the owner of any real
property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the real property has been retained by or vested in some other Person in a
transaction intended to create a financing.
 
Loan Documents means the “Loan Documents” as defined in the Credit Agreement,
and includes the Credit Agreement and each of the Security Documents.
 
2

--------------------------------------------------------------------------------


 
Loan Obligations means (a) the “Obligations” under the Credit Agreement, and (b)
all other amounts due under the Loan Documents or any of the Security Documents,
in each case whether now existing or hereafter incurred, whether direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, now or hereafter existing, due or to become due whether evidenced
in writing or not, together with all costs, expenses, and attorneys’ fees
incurred in the enforcement or collection thereof, and including, without
limitation, interest thereon after the commencement of any proceedings under any
Debtor Relief Laws.
 
Natural Gas means all natural gas, and any natural gas liquids and all products
recovered in the processing of natural gas (other than condensate) including,
without limitation, natural gasoline, casinghead gas, iso-butane, normal butane,
propane and ethane (including such methane allowable in commercial ethane)
produced from or attributable to the Collateral.
 
Non-Payment Default means a default including but not limited to an “Additional
Termination Event” as defined in Swap Agreement (after any applicable grace
period) other than a Payment Default, under the Credit Agreement or Permitted
Swap Agreement, as applicable.
 
Payment Default means a failure to pay principal, interest, fees or any other
payment when due (or within any applicable grace period) under the Loan
Documents or the Swap Documents, as applicable.
 
Permitted Swap Agreement means a Swap Agreement (i) provided in those certain
master swap agreements or International Swaps and Derivatives Association forms
and the other Swap Documents related thereto which Borrower enters into with
counterparties acceptable to Lender, as evidenced by Lender’s prior written
approval (which approval will not be unreasonably withheld or delayed) and (ii)
on terms reasonably satisfactory to Lender. For the avoidance of all doubt, the
October 2007 ISDA is a Permitted Swap Agreement, and all references to
“Permitted Swap Agreement” in this Agreement will be deemed to refer to the
October 2007 ISDA.
 
Person means any individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, syndicate, Governmental Authority or
other entity or organization.
 
Proceeds includes any and all cash proceeds and other property received by
GasRock, or any other lender, from or for the account of Borrower, from or with
respect to the Security Documents, or from any sale, exchange, destruction,
condemnation, foreclosure, liquidation under any Debtor Relief Law or other
disposition of any of the Collateral; provided, however, that such term will not
include sales of any Hydrocarbons produced from or attributable to the
Collateral in the ordinary course of the Borrower’s business.
 
3

--------------------------------------------------------------------------------


 
Ratably or Ratable means, with respect to any amount to be allocated between
GasRock and Swap Counterparty, the allocation of a portion of such amount to (a)
GasRock such that the ratio that the amount allocated to GasRock bears to the
total amount to be so allocated equals the ratio of the Loan Obligations to the
Total Obligations and (b) Swap Counterparty such that the ratio that the amount
allocated to Swap Counterparty bears to the total amount to be so allocated
equals the ratio of the Swap Obligations to the Total Obligations.
 
Right or Rights means rights, remedies, powers, privileges and benefits.
 
Security Documents means the deeds of trust, mortgages, security agreement, and
all other documents listed on Annex 1 hereto.
 
Swap Agreement means (i) any interest rate or currency swap, rate cap, rate
collar, forward agreement and other exchange or rate protection agreements or
any option with respect to any such transaction and (ii) any swap agreement,
cap, collar, floor, exchange transaction, forward agreement or exchange or
protection agreement related to Hydrocarbons or any option with respect to such
transaction.
 
Swap Documents means the Permitted Swap Agreement together with each
confirmation of trade under such Permitted Swap Agreement.
 
Swap Obligations means all amounts owed or to become owing by Borrower to Swap
Counterparty under the Swap Documents, together with all costs, expenses, and
attorneys’ fees incurred in the enforcement or collection thereof, and
including, without limitation, interest thereon after the commencement of any
proceedings under any Debtor Relief Laws.
 
Total Obligations means, as of the date of the determination, an amount equal to
the Loan Obligations plus the Swap Obligations.
 
UCC means the Uniform Commercial Code as adopted in Texas and as amended from
time to time.
 

2.
Obligations and Liens are Pari Passu.

 
(a) The Loan Obligations shall be pari passu with the Swap Obligations.
 
(b) GasRock shall have a Lien (the “GasRock Lien”) on the Collateral to secure
the Loan Obligations for the benefit of GasRock and the Swap Obligations for the
benefit of Swap Counterparty. If any separate Lien is granted to secure all or
any part of the Swap Obligations for the benefit of Swap Counterparty, the
GasRock Lien shall be pari passu with any such Lien now or hereafter existing in
favor of Swap Counterparty to secure all or any part of the Swap Obligations
notwithstanding (i) the date, manner, or order of any grant, attachment, or
perfection of such Lien on the Collateral, (ii) any provision of the UCC, other
applicable law, the Loan Documents, or the Swap Documents or (iii) any manner of
enforcement of any Lien or other Rights.
 
4

--------------------------------------------------------------------------------


 
(c) GasRock hereby acknowledges and agrees that (i) Swap Counterparty is an
“Approved Counterparty” as such term is defined in the Credit Agreement, (ii)
the October 2007 ISDA, together with all transactions entered into thereunder,
is a Permitted Swap Agreement, and (iii) Borrower is authorized to enter into
the Swap Documents with Swap Counterparty in accordance with Section 7.2(s) of
the Credit Agreement.
 
3.    Appointment of GasRock as Agent. Swap Counterparty hereby appoints GasRock
to act as its agent (in such capacity, the “Agent”), in its name and on its
behalf, in and under each of the Security Documents, to hold the Lien on the
Collateral, with power of sale, in its name for the benefit and security of
GasRock and Swap Counterparty and for enforcement and payment of the Loan
Obligations and the Swap Obligations, respectively; to take such action on
behalf of GasRock and Swap Counterparty under the terms and provisions of the
Security Documents and to exercise such rights and remedies under the Security
Documents as are specifically delegated to or required of GasRock under the
terms and provisions of this Agreement. Agent shall, as soon as commercially
practical, distribute to GasRock and Swap Counterparty their Ratable share of
all Proceeds in accordance with Section 6 below.
 
4.    Release of Collateral. Agent, in its capacity as beneficiary and mortgagee
under the Security Documents, may not release any Collateral from the Lien
created under any of the Security Documents unless such release (i) is in
accordance with Section 6.3 of the Credit Agreement or otherwise is in
accordance with the terms and conditions of the Credit Agreement and the
Security Documents, and in no event may releases of Borrower’s fee or leasehold
interest in any Hydrocarbons included as Collateral during any twelve (12)
consecutive months exceed five percent (5%) of the discounted present value of
all proved Hydrocarbons included as Collateral without the prior written consent
of GasRock and Swap Counterparty, or (ii) occurs in connection with the
indefeasible payment in full of all Loan Obligations (other than obligations
under any royalty interest or overriding royalty interest or any indemnity
obligations which survive the termination of the Credit Agreement) while no
Default has occurred or is continuing, but only to the extent that Borrower has
provided to the Swap Counterparty a first priority lien on replacement
Collateral (or alternate form of acceptable credit support) in support of all
Swap Obligations in form, substance and amount acceptable to the Swap
Counterparty.
 
5.    Termination of Agent’s Authority. Upon becoming aware of a Default, Swap
Counterparty or GasRock shall notify the other in writing. Swap Counterparty’s
notification of GasRock shall constitute the Agent’s notification hereunder so
long as Agent and GasRock are one in the same. A Default notification by Swap
Counterparty shall contain a request that action be taken by Agent pursuant to
the Security Documents. If Agent fails to take any reasonably requested action
under the Security Documents following a Default under the Swap Documents and
within a reasonable time after being requested to do so by Swap Counterparty, or
if Agent fails to diligently pursue such action to the reasonable satisfaction
of Swap Counterparty, Agent’s authority to act on behalf of Swap Counterparty
may be terminated by Swap Counterparty upon thirty (30) days written notice to
Agent and to Borrower. After any such termination (but not before), Swap
Counterparty may file such Liens and take such other actions as it may deem
necessary or advisable to secure and enforce the Swap Obligations owed to Swap
Counterparty. To the extent that any such Swap Counterparty files and perfects
any Lien on all or any portion of the Collateral to secure all or any portion of
the Swap Obligations owed to it, the Lien held by Agent on the Collateral to
secure the Loan Obligations shall be pari passu with any Lien hereafter existing
in favor of such Swap Counterparty to secure all or any part of the Swap
Obligations owed to it, notwithstanding (i) the date, manner or order of any
grant, attachment, or perfection of any such Lien on the Collateral, (ii) any
provision of the UCC, other applicable law, the Loan Documents, or the Swap
Documents, or (iii) any manner of enforcement of any Lien or other rights.
 
5

--------------------------------------------------------------------------------


 
6.    Proceeds. All Proceeds received by Swap Counterparty or GasRock,
individually or in its capacity as Agent under this Agreement, shall be applied
in accordance with this Section 6. To the extent either GasRock or Swap
Counterparty ever receives any portion of such proceeds in excess of its Ratable
share (or to the extent GasRock, in its capacity as Agent, receives
reimbursement in excess of expenses actually incurred), the party receiving
those excess Proceeds agrees to promptly make all necessary transfers to the
other so as to give full effect to this Section 6. Notwithstanding anything to
the contrary in any other Loan Document, all Proceeds received by Agent shall be
applied in the following order:
 
(a) First, to reimburse Agent for expenses in accordance with Section 7 below;
 
(b) Second, Ratably to GasRock and Swap Counterparty; and
 
(c) Third, to the extent that any Proceeds remain after the full and
indefeasible payment of all of the Loan Obligations (other than obligations
under any royalty interest or overriding royalty interest or any indemnity
obligations which survive the termination of the Credit Agreement) and the Swap
Obligations, to Borrower.
 
7.    Expenses. GasRock and Swap Counterparty shall each bear their Ratable
share of any reasonable expenses incurred by Agent in taking action on behalf of
GasRock and Swap Counterparty in connection with its investigation, evaluation
or enforcement of any Rights under the Security Documents, but only to the
extent Agent does not receive reimbursement for such expenses from any other
source(s) (excluding GasRock) within a reasonable time after such expenses are
incurred; provided that, to the extent Swap Counterparty reimburses Agent for
such expenses, Swap Counterparty will be entitled to receive its Ratable share
of any reimbursement subsequently received by Agent from any other source(s)
(excluding GasRock). Upon request by GasRock or Swap Counterparty, Agent shall
provide such requesting party with sufficient supporting information (i.e.,
itemized invoices and supporting third party invoices) as may be required by
GasRock or Swap Counterparty to determine the reasonableness of the expenses.
 
8.    Limitation of Liability - Agent. Neither Agent nor any of its
representatives shall be liable for any action taken or omitted to be taken by
it or them hereunder or under any of the Security Documents in good faith and
reasonably believed by it or them to be within the discretion or power conferred
upon it or them by this Agreement and the Security Documents or be responsible
for the consequences of any error of judgment, except to the extent arising
solely from its gross negligence or willful misconduct. Agent shall not be
responsible in any manner to any other party for the effectiveness,
enforceability, genuineness, validity or the due execution of any of the
Security Documents or for any representation, warranty, document, certificate,
report or statement made in or in connection with any of the Security Documents
or be under any obligation to any other party to ascertain or inquire as to the
performance or observation of any of the terms, covenants or conditions of any
of the Loan Documents or the Swap Documents on the part of Borrower. GasRock and
Swap Counterparty agree to Ratably indemnify Agent and hold it harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses, and/or reasonable
disbursements of any kind or nature whatsoever which may be imposed on, asserted
against or incurred by Agent in any way relating to or arising out of any of the
Security Documents or any action taken or omitted by Agent under any of the
Security Documents, except to the extent the same results solely from the gross
negligence or willful misconduct of Agent.
 
6

--------------------------------------------------------------------------------


 
9.    Limitation of Liability - GasRock and Swap Counterparty. Neither Swap
Counterparty nor GasRock, acting in its individual lending capacity, shall incur
any liability to the other except for acts or omissions in bad faith. Neither
Swap Counterparty nor GasRock, acting as Agent or in its individual lending
capacity, shall incur any liability to Borrower or any other Person for any act
or omission of any other party.
 
10.    Term. Subject to Section 22 below, this Agreement shall terminate upon
(i) the full and indefeasible payment of the Loan Obligations (other than
obligations under any royalty interest or overriding royalty interest or any
indemnity obligations which survive the termination of the Credit Agreement) and
the Swap Obligations, (ii) the execution and delivery of a written termination
notice signed by each of the parties, or (iii) if the Loan Obligations (other
than obligations under any royalty interest or overriding royalty interest or
any indemnity obligations which survive the termination of the Credit Agreement)
are fully and indefeasibly paid, and the Swap Obligations remain in effect, this
Agreement shall terminate if Borrower provides to the Swap Counterparty a first
priority lien in replacement Collateral (or alternate form of acceptable credit
support) in support of all Swap Obligations in form, substance and amount
acceptable to the Swap Counterparty.
 
11.    Removal of Agent. GasRock shall not be removed as Agent for Swap
Counterparty under this Agreement except pursuant to Section 5 of this
Agreement. GasRock and Swap Counterparty agree to promptly notify Borrower of
any removal of Agent.
 
12.    Survival of Rights. All of the respective rights and interests of GasRock
and Swap Counterparty under this Agreement (and the respective obligations and
agreements of Swap Counterparty and GasRock under this Agreement), shall remain
in full force and effect regardless of:
 
(a) any lack of validity or enforceability of any of the Loan Documents, the
Swap Documents or any other agreement or instrument related thereto; or
 
(b) any other circumstance which might otherwise constitute a defense available
to, or discharge of, Borrower with respect to the Loan Obligations (other than
obligations under any royalty interest or overriding royalty interest or any
indemnity obligations which survive the termination of the Credit Agreement) or
the Swap Obligations (in each case, other than the defense that such obligations
have been fully satisfied).
 
13.    Representations and Warranties. GasRock, Borrower, and Swap Counterparty
each represent and warrant to the other that:
 
7

--------------------------------------------------------------------------------


 
(a) neither the execution and delivery of this Agreement nor its performance of
or compliance with the terms and provisions hereof will conflict with, or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, any other credit agreement or similar instrument to which it is now
subject to, including without limitation any of the Loan Documents;
 
(b) it has all requisite authority to execute, deliver and perform its
obligations under this Agreement; and
 
(c) this Agreement constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, subject only to applicable
bankruptcy, insolvency or similar laws and general principles of equity.
 
14.    Further Assurances. GasRock and Swap Counterparty each covenant that, as
long as this Agreement remains in effect, they will execute and deliver any and
all other instruments reasonably requested by the other to give effect to the
terms and conditions of this Agreement.
 
15.    Assignment; Agreement Binding on Successors and Assigns. As long as this
Agreement remains in effect, neither GasRock nor Swap Counterparty will sell,
assign, or otherwise transfer all or any part of the Loan Obligations or Swap
Obligations, respectively, unless such sale, assignment or transfer is made
expressly subject to the terms and conditions of this Agreement. This Agreement
shall inure to the benefit of, and shall be binding upon and enforceable against
Borrower, GasRock and Swap Counterparty and their respective successors and
assigns.
 
16.    Notice. Unless otherwise provided, any consent, request, notice, or other
communication under or in connection with this Agreement must be in writing to
be effective and shall be deemed to have been given (a) if by regular mail, on
the third Business Day after it is enclosed in an envelope and properly
addressed, stamped, sealed, certified return receipt requested, and deposited in
the appropriate official postal service; (b) if by next day mail, on the first
Business Day after the Business Day it is delivered to an overnight carrier
during normal business hours, or (c) if by courier, electronic transmissions, or
facsimile transmission, when sending party receives evidence that the notice was
successfully delivered. Until changed by a subsequent notice delivered in
accordance with this Section 16, notices for each party are to be directed to:
 
For delivery to Swap Counterparty:


BP Corporation North America Inc.
501 WestLake Park Blvd.
Houston, Texas 77079
Attn: BPCNA Contracts Dept.
Telephone: (713) 366-2000
Telecopy: (713) 366-0203


For delivery to Borrower:



 
Rancher Energy Corp.

 
Attn: John Works

 
999 18th Street, Suite 3400

 
Denver, Colorado 80202

 
Telephone: (303) 629-1122

Telecopy: (720) 904-5698
 
8

--------------------------------------------------------------------------------




with copies to:


Holme Roberts & Owen LLP
Attn: Phillip Clarke
1700 Lincoln Street, Suite 4100
Denver, Colorado 80203
Telephone: (303) 861-7000
Telecopy: (303) 866-0200


For delivery to GasRock either in its capacity as Agent or otherwise:



 
GasRock Capital LLC

 
Attn: Marshall Lynn Bass

1301 McKinney St., Suite 2800
Houston, Texas 77010-2026

 
Telephone: (713) 300-1400

 
Telecopy: (713) 300-1401

 
with copies to:



 
Porter & Hedges, L.L.P.

 
Attn: Ephraim del Pozo

 
1000 Main Street, 36th Floor

Houston, Texas 77002

 
Telephone: (713) 226-6660

 
Telecopy: (713) 226-6260

 
17.    Amendment. This Agreement may only be waived, amended, modified, or
terminated by a written agreement signed by the party against whom enforcement
of any such waiver, amendment, modification, or termination is sought.
 
18.    Governing Law. This Agreement must be construed, and its performance
enforced, under Texas law.
 
19.    Invalid Provisions. If any part of this Agreement is for any reason found
to be unenforceable, all other portions nevertheless remain enforceable.
However, if the provision held to be unenforceable is a material part of the
Agreement, such unenforceable provision may, to the extent permitted by law, be
replaced by a clause or provision judicially construed and interpreted to be as
similar in substance and content to the original terms of such provision as the
context would reasonably allow, so that such clause or provision would
thereafter be enforceable.
 
9

--------------------------------------------------------------------------------


 
20.    Multiple Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts will, taken together, constitute one and the same
instrument.
 
21.    Jury Waiver. GasRock, Swap Counterparty And Borrower Hereby Voluntarily,
Knowingly, Irrevocably And Unconditionally Waive Any Right To Have A Jury
Participate In Resolving Any Dispute (Whether Based Upon Contract, Tort Or
Otherwise) Between GasRock, Swap Counterparty and Borrower (or any of them)
Arising Out Of Or In Any Way Related To This Agreement.
 
22.    Reinstatement; Termination. If at any time any payment of the Loan
Obligations or Swap Obligations is rescinded or must be restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise, the
obligations of Borrower, GasRock and Swap Counterparty under this Agreement,
with respect to that payment, shall be reinstated as though the payment had been
due but not made at that time.
 
23.    This Agreement to Control. Notwithstanding Section 11.12 of the Credit
Agreement or other similar provisions in other Loan Documents or the Swap
Documents, to the extent the terms of this Agreement directly conflict with a
provision in either the Loan Documents or the Swap Documents, the terms of this
Agreement shall control.
 
24.    Entirety. The Agreement and all documents and instruments referenced
herein Represent the Final Agreement among GasRock, Swap Counterparty and
Borrower with respect to the subject matter of this Agreement and May Not Be
Contradicted by Evidence of Prior, Contemporaneous, or Subsequent Oral
Agreements by the Parties. There Are No Unwritten Oral Agreements among the
Parties.
 
25.    Recitals Incorporated Into Agreement. The recitals at the beginning of
this Agreement are incorporated into this Agreement for all purposes.
 
(Signatures are on following pages)
 
10

--------------------------------------------------------------------------------


 

 
SWAP COUNTERPARTY:


BP CORPORATION NORTH AMERICA, INC.,
an Indiana corporation
        By:  /s/ Steve Provenzano    Name:  Steve Provenzano    Title: 
Vice-President-Financial Products Origination

 


Signature Page to Intercreditor Agreement
 

--------------------------------------------------------------------------------


 

        GASROCK:      
GASROCK CAPITAL LLC,
a Delaware limited liability company
 
   
   
    By:   /s/ Marshall Lynn Bass   

--------------------------------------------------------------------------------

Marshall Lynn Bass   Principal



 
Signature Page to Intercreditor Agreement
 

--------------------------------------------------------------------------------


 

        BORROWER:      
RANCHER ENERGY CORP.,
a Nevada corporation
 
   
   
    By:   /s/ John Works   

--------------------------------------------------------------------------------

John Works   President and Chief Executive Officer

 


Signature Page to Intercreditor Agreement
 

--------------------------------------------------------------------------------




ANNEX 1


Security Documents
 
 

1.
Mortgage, Security Agreement, Financing Statement and Assignment of Production
and Revenues dated October 16, 2007, executed by Rancher Energy Corp., as
Mortgagor and Debtor, in favor of GasRock Capital, LLC, as Mortgagee and Secured
Party, for the benefit of GasRock Capital, LLC, as Lender, and BP Corporation
North America, Inc., as Swap Counterparty.

 

2.
Security Agreement dated October 16, 2007, by Rancher Energy Corp., as Debtor,
in favor of GasRock Capital, LLC, as Secured Party, for the benefit of GasRock
Capital, LLC, as Lender, and BP Corporation North America, Inc., as Swap
Counterparty.

 

3.
Guaranty dated October 16, 2007, executed by Rancher Energy Wyoming, LLC, a
Wyoming limited liability company, as Guarantor, for the benefit of GasRock
Capital LLC, as Lender.

 

4.
Restricted Account and Securities Account Control Agreement dated October 16,
2007, by and among Rancher Energy Corp., as account debtor, Wells Fargo Bank,
National Association, as depositary bank, and GasRock Capital LLC, as Secured
Party.

 

5.
All Letters in Lieu of Transfer Orders relating to Overriding Royalty Interest
Conveyance, prepared and delivered by GasRock Capital LLC, under the Mortgage
(described above) and in connection with the Credit Agreement.

 

6.
All Letters in Lieu of Transfer Orders - Mortgage, prepared and delivered by
GasRock Capital LLC, under the Mortgage (described above) and in connection with
the Credit Agreement.

 

--------------------------------------------------------------------------------

